Citation Nr: 1412483	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hilar calcified nodes, claimed as a lung condition.

2.  Entitlement to an initial rating in excess of 10 percent for neuropathic osteoarthropathy, right foot. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to June 1978 and from May 1986 to February 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to the benefits sought on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of that hearing is of record and associated with the claims folder.

During the hearing and after the appeal was certified to the Board, the Veteran submitted additional medical records.  However, the Veteran also provided a waiver of initial review by the RO.  Thereafter, the Veteran's representative provided additional evidence accompanied by a statement that the representative was waiving initial review by the RO on behalf of the Veteran.  Accordingly, all documents submitted after certification have been associated with the claims file for review by the Board. 

During the February 2012 hearing, the Veteran stated that it was becoming "increasingly difficult" for him to work a 12 hour shift as a nurse.  Based on an August 2013 questionnaire completed by the Veteran's private physician, the Veteran took early retirement because the pain in his foot rendered him "unable to stand for time periods required by his licensed career".   In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  As such, the issue has been addressed on the title page above.  The issue of entitlement TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for sleep apnea as secondary to the Veteran's lung condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's right hilar calcified nodes, claimed as a lung condition, had its onset in service. 

2.  At no point during the appeal period was the Veteran's right foot disability manifested by more than "moderate" symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hilar calcified nodes have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's right foot disability is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code (DC) 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regards to the Veteran's lung condition claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  With respect to the Veteran's right foot neuropathic osteoarthropathy claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in March 2011 which initially established service connection for this disability and assigned the 10 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also complied with its duty to assist the Veteran in the development of his claim for an increased rating.  Service treatment records and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Veteran was afforded an appropriate VA examination in March 2011 to determine the nature and etiology of his claimed right foot disability.  The Board finds the VA examination report is thorough and an adequate basis upon which a decision with regard to the Veteran's right foot claim may be made.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board acknowledges that the last VA examination is three years old.  However, the Veteran has not indicated that his disability has increased in severity, but rather that his current rating does not properly encompass the severity of his disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The March 2011 examination is considered adequate for rating purposes.  Additionally, the Veteran has provided a Disability Benefits Questionnaire completed by his private physician in August 2013 containing adequate evidence to decide this claim.  A remand is not necessary.  

The Veteran was also provided an opportunity to set forth his contentions at a February 2012 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned VLJ identified the issues on appeal.  The Veteran was asked to identify the symptoms related to his right foot disability.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection for Right Hilar Calcified Nodes

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

During the VA examination in March 2011, the examiner diagnosed the Veteran with "right hilar calcified nodes."  Accordingly, the requirements for Shedden element (1) have been met. 

The Veteran's service treatment records include a May 1972 pre-induction examination that notes that a contemporaneous chest X-ray was negative.  Thereafter, as part of a June 1976 extension examination,  a chest X-ray identified the presence of a right mass of the lower hilium with calcifications.  The examiner indicated the Veteran is "noted to have calcifications R hilar area - CXR - Nov 73 noted for first time. Has + skin test for coccidiomycosis."  Records from September 1991 similarly document "calcification in the right hilum rather extensive.  Lungs fibrotic below the hilum."  Accordingly, the requirements for Shedden element (2) have been met.   

The Veteran underwent a VA examination in March 2011.  The examiner called particular attention to radiologic test results from November 1983, during the time in between the Veteran's periods of active service, which found "an abnormal mass involving the right hilum and infrahilum area."  The impression was "abnormal density, right hilum and infra-hilar area."  The examiner also found that the Veteran's lung condition was "less likely as not permanently aggravated or a result of any event and/or condition that occurred in service."   He went on to note that the condition was "at least as likely as not a result of coccidiomycosis contracted EPTS while the Veteran lived in AZ and was not caused by and/or worsened by an already service connected disability."  The Board affords low probative value to this opinion.  

Although the examiner noted that the onset of the condition was in 1973, during active service, he goes on to opine that the Veteran developed the condition in between his periods of active service.  Such suggesting that the right hilar calcified nodes preexisted the Veteran's second period of active service.  He cited to a 1983 examination report.  However, the examiner appears to have overlooked the aforementioned June 1976 examination report that noted the presence of the right hilar calcified nodes since as early as 1973.  The examiner's finding as to preexisting is therefore fundamentally flawed and certainly does serve to rebut the presumption of soundness that would attach to the Veteran.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b)(1).  

As such, the Board finds that the initial manifestations of the Veteran's right hilar calcified nodes occurred during his first period of active service.  There is also sufficient evidence that the Veteran's current right hilar calcified nodes are the same as those that were shown in service.  The VA examiner essentially concluded that the nodule seen on examination was the same as that identified in 1983.  There is no reason to believe that the same nexus opinion would not extend to the nodes that were seen in 1973.

Accordingly, the Board finds that the weight of the evidence supports a finding that the Veteran's right hilar calcified nodes had its onset during active service and service connection must be granted. 

Increased Rating for Neuropathic Osteoarthropathy, Right Foot

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2013).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


The Veteran is currently assigned a 10 percent rating for neuropathic osteoarthropathy, right foot under 38 C.F.R. § 4.71, DC 5284, which allows a 10 percent rating in cases where there are "moderate" symptoms.  Diagnostic Code 5284 assigns a 20 percent rating for a "moderately severe" foot injury, and a 30 percent rating for a "severe" foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

During the VA examination in March 2011, the Veteran did not report "swelling, heat redness, [or] stiffness."  He stated that he has "pain (while standing, while walking, at rest), fatigability (while standing, while walking), lack of endurance (while standing, while walking)."  The Veteran did not indicate that he had flare-ups and stated that there were "no limitations on standing" or walking.  On examination, the examiner found "no evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing."  There was no evidence of hammertoes, hallux valgus rigidus, a skin abnormality, or claw foot of the right foot.  Additionally, there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The examiner also noted that there was no "pronation" or "pain on manipulation" and that the Veteran also had "plantar fasciitis."  X-ray views from December 2010 showed a "narrowing of all metatarsal tarsal joints except for the fifth" and "soft tissue swelling in the area."  The Veteran did not indicate that he missed any days of work because of his foot disability. 

During the February 2012 hearing, the Veteran stated that his foot disability interfered with his ability to work "12-hour shifts on concrete floors" as a rescue nurse.  He stated that he was taking "over the counter pain medicines for it" and wearing a "brace and the special orthotic shoe."  He stated that the symptom he experiences from his foot disability is "just pain."  He denied any swelling but stated he has arthritis.  

The Veteran submitted a Foot Disability Benefits Questionnaire (DBQ) completed by his private physician in August 2013.  The physician indicated that the Veteran had hammer toes on every toe except his great toe on his right foot.  Additionally, the physician noted that the Veteran has "severe" traumatic arthritis in his "right midfoot."  The DBQ shows that the Veteran wears a brace regularly to assist with locomotion and the physician further indicated that he has "regular use of low dose narcotic pain relief."  However, the Veteran was not shown to have Morton's Neuroma, metatarsalgia, hallux valgus, an acquired clawfoot, or malunion or nonunion of tarsal or metatarsal bones.  The physician noted that the Veteran was "unable to stand for time periods required by his licensed career (Registered Nurse).  Patient took early retirement at 60 years old..."

Based on this evidence, the Board is unable to conclude that the Veteran's foot disability is more than "moderate" in nature.  Although the Veteran experiences pain, he is not shown to have such limitations in his ability to walk, stand, or even his daily life activities to warrant a finding of a "moderately severe" or "severe" disability.  

Consideration has been to whether a higher rating could be assigned based on the Veteran's complaints of pain and any resulting functional impairment due to pain.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   However, as noted, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki.  Significantly, the March 2011 VA examiner considered the effects of the Veteran's right foot disability on his daily activities.  He opined that it had "no significant effects" on his occupation and only "mild" effects on exercise and driving.  There were no effects on chores, recreation, bathing, grooming, or other daily activities.   The VA examiner stated that the Veteran's right foot disability caused "no limitations on standing" and "no limitation to walking", in addition to the lack of finding of "painful motion" and "instability."  Although records now indicate that he has retired, the Veteran does not claim that he missed work as a result of his disability or that he requires special accommodations at work.  Additionally, while the Veteran indicates that he has pain while standing and walking for extended periods of time, he does not indicate that he is unable to do so.  Accordingly, an increased rating based on functional impairment is not warranted.  

As the Veteran is service connection for a neuropathic osteoarthropathy, consideration has also been given to whether a higher rating may be assigned under the appropriate neurological rating schedule.  See 38 C.F.R. §4.124a.  However, neurological evaluations conducted in June and December 2011 were grossly intact.  There was no Tinsel's sign.  Light sensation was also normal.  The Veteran denied any pain in his right foot.  Reference was made to his new custom brace, which he "loves."

The Board acknowledges that the Veteran is competent to report symptoms of his right foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected foot disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  For the reasons set forth herein in upholding or assigning the specified ratings, the Veteran's disability on appeal has been evaluated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by his service-connected acquired right foot disability.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right hilar calcified nodes, claimed as a lung condition, is granted. 

Entitlement to an initial disability evaluation in excess of 10 percent for neuropathic osteoarthropathy, right foot is denied.


REMAND

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. 	The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.

2.	Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.	Obtain and associate with the record all identified outstanding records of VA treatment dated from December 2011, to the present. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

4. 	After the above has been completed, the Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

	Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly. 

	In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record. 

	Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


5. 	After all development has been completed the RO/AMC shall adjudicate the Veteran's TDIU claim. If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


